DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The following is a Final Office Action in response to the communication received on March 8, 2021.  

Claims 1-2, 5, and 7-15 have been amended.  
Claims 3-4 and 6 have been cancelled.  
Claims 1-2, 5, and 7-15 are pending.

Response to Amendment
Amendments to Claims 1-2, 5, and 7-15 are acknowledged.  Amendments to Claims 1-2, 5, and 7-15 are sufficient to overcome the 35 USC 102 rejection of claims 1-15.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 2017/0185363 “Ting”, in view of US Pat. Pub. No. 2017/0078504 “Nagata”.

As per Claims 1, 10, and 15, Ting discloses an electronic device, sales data processing system, and non-transitory computer-readable medium including a display operation unit in which a display function and an operation function are integrated together (Ting: [0007], [0028], and Fig. 3, a dual screen POS system with a POS device and a tablet computer, the POS device comprises an operating main body and a display screen, the tablet computer is detachably disposed and is used for displaying), the electronic device comprising 
a processor configured to execute processing below (Ting: [0033], controlling unit is a microprocessor), 
control the display operation unit to display a first display screen including a plurality of display elements (Ting: [0028]-[0031], [0042], Figs. 3, 5-6, a dual screen POS system with a POS device and a tablet computer, the POS device comprises an operating main body and a display screen, the tablet computer is detachably disposed and is used for displaying when the POS device and tablet are connected), and
execute, when communication connection is made with a predetermined sales data processing apparatus, control processing of substituting at least one of a display unit and an operation unit arranged on the sales data processing apparatus for at least part of a function of the display operation unit (Ting: [0028]-[0031], [0042], Figs. 3, 5-6, a dual screen POS system with a POS device and a tablet computer, the POS device comprises an operating main body and a display screen, the tablet computer is detachably disposed and is used for displaying when the POS device and tablet are connected)
wherein:
in the control processing, when substituting said at least one of the display unit and the operation unit of the sales data processing apparatus for said at least part of the function of the display operation unit, the processor is configured to control the display operation unit to display a second display screen instead of the first display screen (Ting: [0031], the tablet picture is different from the first display screen, and [0033] the second picture signal is received by the second display from the POS device by a connection);
in the control processing, the processor performs control such that said at least part of the function of the display operation unit is instead implemented by said at least one of the display unit and the operation unit arranged on the sales data processing apparatus (Ting: [0033], the second picture signal is received by the second display from the POS device by a connection); and 
.  

Ting fails to disclose an electronic device, sales data processing system, and non-transitory computer-readable medium including a display operation unit in which a display function and an operation function are integrated together, configured to:
wherein:
the second display screen includes the plurality of display elements displayed in the first display screen, except for at least one display element from among the plurality of display elements which is used to implement said at least part of the function of the display operation unit for which said at least one of the display unit and the operation unit of the sales data processing apparatus is substituted, said at least one display element being omitted from the plurality of display elements displayed in the second display screen on the display operation unit; and 
when substituting the display unit for said at least part of the display function of the display operation unit, the processor controls the display control unit to display the second display screen such that, in the second display screen, a display element among the plurality of display elements which are not omitted is expanded or enlarged so as to occupy an area in the second display screen corresponding an area in the first display 

Nagata teaches an electronic device, sales data processing system, and non-transitory computer-readable medium including a display operation unit in which a display function and an operation function are integrated together, configured to:
wherein:
the second display screen includes the plurality of display elements displayed in the first display screen, except for at least one display element from among the plurality of display elements which is used to implement said at least part of the function of the display operation unit for which said at least one of the display unit and the operation unit of the sales data processing apparatus is substituted, said at least one display element being omitted from the plurality of display elements displayed in the second display screen on the display operation unit (Nagata: [0119], display control unit increases or decreases (omits) the User Interface parts (display elements) to be displayed);
when substituting the display unit for said at least part of the display function of the display operation unit, the processor controls the display control unit to display the second display screen such that, in the second display screen, a display element among the plurality of display elements which are not omitted is expanded or enlarged so as to occupy an area in the second display screen corresponding an area in the first display screen where said at least one display element that is omitted from the second display screen was displayed (Nagata: [0119], display control unit increases or 

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ting to include omitting elements from a second display and modifying the size of the display to fit the screen as taught by Nagata, with the sales data processing apparatus and a display unit as taught by Ting with the motivation of scaling user interface parts or changing the number of user interface parts to be displayed on a display panel (Nagata: [0007]).

As per Claim 2, Ting disclose the electronic device, wherein 
the processor is further configured to execute detection processing of detecting communication connection with the sales data processing apparatus (Ting: [0043]), and 
when the communication connection is detected by the detection processing, the processor executes the control processing of substituting said at least one of the display unit and the operation unit arranged on the sales data processing apparatus for said at least part of the function of the display operation unit (Ting: [0028]), and 
when the communication connection is not detected by the detection processing, the processor cancels execution of the control processing (Ting: [0028]).  

As per Claim 5, Ting discloses the electronic device, wherein 

in the control processing, the processor controls the display control unit to display the second display screen such that, in the second display screen, a number of the plurality of fields is increased (Ting: [0028]).  

As per Claims 7, 11, and 14, Ting discloses the electronic device, sales data processing system, and non-transitory computer-readable medium, wherein 
the electronic device is configured to be placed on a sales data processing apparatus including a display unit arranged on one of both sides of the sales data processing apparatus (Ting: [0003], [0038], [0045], [0048], Figs. 3, 6), 
in a state in which the electronic device is placed on the sales data processing unit, the processor is configured, in the control processing, when causing the display unit of the sales data processing apparatus to perform substitution display of subtotal information displayed on the display operation unit, to control the display control unit to display item information constituting the subtotal information on a side of the display operation unit closer to the display unit (Ting: [0003], [0038], [0045], [0048], Figs. 3, 6).  

As per Claim 8, Ting discloses the electronic device, wherein the processor is configured, when communication connection is not made with the sales data processing apparatus, to control the display operation unit to display, among the plurality of display elements included in the first display screen, a display element of the display unit to be 

As per Claim 9, Ting discloses the electronic device, wherein the processor is configured, when communication connection is not made with the sales data processing apparatus, to control the display operation unit to display, among the plurality of display elements included in the first display screen, a display element corresponding to the operation unit to be substituted when the communication connection is made with the sales data processing apparatus (Ting: [0028]).

As per Claims 12 and 15, Ting discloses the sales data processing system and non-transitory computer-readable medium, wherein the processor is configured, in the control processing, when not causing the display unit of the sales data processing apparatus to perform substitution display of subtotal information displayed on the display operation unit, to control the display control unit to display the subtotal information and the item information on another side of the display operation unit (Ting: [0003], [0038], [0045], [0048], Figs. 3, 6).


Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed March 8, 2021, with respect to the rejection(s) of claim(s) 1-2, 5, and 7-15 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 USC 103 is made in view of US Pat. Pub. No. 2017/0185363 “Ting”, in view of US Pat. Pub. No. 2017/0078504 “Nagata”.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942.  The examiner can normally be reached on M-Th: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687